64792: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 64792


Short Caption:MISIEWICZ VS. DIST. CT. (STATE)Classification:Original Proceeding - Civil - Proper Person Writ Petition


Related Case(s):61465, 61466, 62362, 62502, 62519, 62520, 62559, 63344, 63886, 63979, 64003


Lower Court Case(s):Clark Co. - Eighth Judicial District - C279304Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


PetitionerWilliam Carl Misiewicz
					In Proper Person
				


Real Party in InterestThe State of NevadaClark County District Attorney/Civil Division


RespondentDouglas Smith


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





+
						Due Items
					


Due DateStatusDue ItemDue From


12/12/2014OpenRemittitur



14-37626: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


01/13/2014Filing FeeFiling Fee due for Petition.


01/13/2014Petition/WritFiled Proper Person Petition for Writ of Prohibition.14-01141




01/13/2014MotionReceived Proper Person Motion.  Request for Leave to File Papers, Motions, and Briefs.


01/13/2014Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.14-01146




01/28/2014MotionReceived Proper Person Motion to Proceed In Forma Pauperis.


01/28/2014MotionReceived Proper Person Application to Proceed In Forma Pauperis.


07/29/2014Order/ProceduralFiled Order Waiving Filing Fee. No filing fee is due for this petition.14-24678




08/19/2014OtherReceived Returned Mail.  Order filed 7/29/14 addressed to William Carl Misiewicz.  Per NDOC, Mr. Misiewicz has been "paroled".  No forwarding address.


11/14/2014Order/DispositionalFiled Order Denying Petition for Writ of Prohibition.  "ORDER the petition DENIED."  fn2[On January 13, 2014, petitioner filed a motion seeking leave of this court to file his petition for writ of prohibition, but because his petition has already been filed and considered by this court, we deny the motion as moot.]  SNP14-JH/MD/MC14-37626